I respectfully dissent from the majority's opinion in resolving the first assignment of error.
The record clearly demonstrates that appellant knowingly and voluntarily entered a guilty plea and was not mentally incompetent at the time of rendering such plea. It is evident from the representations of appellant's counsel as well as the exchange between the court and appellant that appellant knew and understood the charges against him and did not deny his participation in the offense. *Page 417 
It is also clear that appellant wanted treatment and did not want to put his family through a trial.
Based on the record, I conclude that appellant's plea was made knowingly, understandingly, and voluntarily.